Dunbar, C. J.
Defendant U. A. Gile was found guilty of manslaughter, and his appeal bond was fixed by the trial court in the sum of six thousand dollars. This amount he claims is excessive and unjust, and moves this court to reduce the same. Counsel for defendant have not cited the court to any law empowering this court in a proceeding of this kind to exercise the power of reducing *624the amount fixed by the trial court. Hence, without further investigation, we assume that no such authority exists under the law,' and the motion is therefore denied.
Stiles, Scott, Hoyt and Anders, JJ., concur.